Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of issued US Patent 10790937 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
This office action considers claims 1-22 are pending.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).


Applicant’s invention is drawn to a method for transmission over a wireless local area network (WLAN) communication channel of aggregated data units (media access control (MAC) protocol data units (MPDUs)) in a physical layer (PHY) data unit, each data unit mapped to separate OFDM symbols and selective retransmission of unacknowledged data units along with new data units in a subsequent transmission of another aggregated data units in a physical layer (PHY) data unit with each data unit mapped to separate OFDM symbols, thus providing automatic error control and improving the efficiency of WLAN communication using retransmission of only selective data units.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a method for communicating in a wireless local area network (WLAN) that includes a first communication device and a second communication device, the method comprising a particular combination of elements, specifically “….for each data unit in the first plurality of data units, modulating and packing data of the data unit into orthogonal frequency division multiplexing (OFDM) symbols such that each data unit of the first plurality of data units corresponds to a separate group of OFDM symbols in the first PHY data unit, each group of OFDM symbols in the first PHY data unit being formed with data from only a single respective data unit of the first plurality of data units wherein a constellation mapper is configured to map an interleaved sequence of bits in the single respective data unit to constellation points corresponding to different subcarriers of an OFDM symbol..”.

Independent claim 11 disclosing an apparatus with similar features as in claim 1.

As best understood, claim 11, describing an apparatus, comprising: a wireless local area network (WLAN) interface device associated with a first communication device, the network interface device having one or more integrated circuits (ICs), describes structure.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 11 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1 and 11 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, the applicant independent claim 1 and independent claim 11 with similar features, are allowed for the above reasons.

Dependent claims 2-10 and 12-22, being dependent on independent claims 1 and 11, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
You et al. (US20150245344), describing METHOD AND USER DEVICE FOR RECEIVING DOWNLINK SIGNAL, AND METHOD AND BASE STATION FOR TRANSMITTING DOWNLINK SIGNAL
Choi et al. (US20150009978), describing METHOD FOR TRANSMITTING DATA UNIT IN WIRELESS LAN SYSTEM AND DEVICE FOR SUPPORTING SAME
Sampath et al. (US20140126580), describing METHOD, DEVICE, AND APPARATUS FOR ERROR DETECTION AND CORRECTION IN WIRELESS COMMUNICATIONS
Liu, Yong (US20120314636), describing Efficient Transmission For Low Data Rate WLAN
Wentink et al. (US20120207087), describing AGGREGATED MPDU (A-MPDU) NUMEROLOGY AND MPDU GROUPING
Ramamurthy et al. (US20110188424), describing Power Saving Features In A Communication Device
Srinivasa et al. (US20110026623), describing Methods And Apparatus For WLAN Transmission
Sridhara et al. (US20090252100), describing METHODS AND APPARATUS FOR REVERSE LINK ACKNOWLEDGEMENT IN A WIRELESS LOCAL AREA NETWORK (WLAN)
Tao et al. (US20080165670), describing Method And System For Enabling HARQ Operations On Channels Between Stations In Wireless Communication Networks
Walton et al. (US20040081131), describing OFDM Communication System With Multiple OFDM Symbol Sizes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413